 



Exhibit 10.5
BOB EVANS FARMS, INC. AND AFFILIATES
THIRD AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
SECTION 1.00 PURPOSE
    1  
 
       
SECTION 2.00 DEFINITIONS
    1  
 
       
2.01 Account
    1  
2.02 Beneficiary
    1  
2.03 Board
    1  
2.04 Cause
    1  
2.05 Change Agreement
    1  
2.06 Change in Control
    1  
2.07 Code
    2  
2.08 Committee
    2  
2.09 Common Shares
    2  
2.10 Confidential Information
    2  
2.11 Disability
    2  
2.12 Early Retirement Date
    3  
2.13 Eligible Employee
    3  
2.14 Employer
    3  
2.15 Employer Contribution
    3  
2.16 Enrollment Form
    3  
2.17 ERISA
    3  
2.18 Grandfathered Amount
    3  
2.19 Group
    3  
2.20 Group Member
    3  
2.21 Inactive Participant
    3  
2.22 Member
    3  
2.23 Normal Retirement Date
    3  
2.24 Participant
    4  
2.25 Plan
    4  
2.26 Plan Year
    4  
2.27 Section 409A Amount
    4  
2.28 Specified Employee
    4  
2.29 Spouse
    4  
2.30 Termination
    4  
 
       
SECTION 3.00 PARTICIPATION
    4  
 
       
3.01 Eligibility to Participate
    4  
3.02 Designation of Beneficiary
    5  
 
       
SECTION 4.00 MEMBERS’ OBLIGATIONS
    5  

 i



--------------------------------------------------------------------------------



 



              PAGE  
4.01 Services During Certain Events
    5  
4.02 Confidential Information
    6  
4.03 Effect of Breach of Obligations
    6  
 
       
SECTION 5.00 CONTRIBUTIONS
    6  
 
       
5.01 Accounts
    6  
5.02 Participants’ Earned Benefit
    6  
5.03 Employer Contribution
    10  
5.04 Effect of Change in Control on Employer Contribution
    10  
5.05 Interest
    11  
 
       
SECTION 6.00 DISTRIBUTIONS
    11  
 
       
6.01 Distributions
    11  
6.02 Death Benefits
    12  
6.03 Disability Benefits
    12  
6.04 Termination Other Than Death or Disability
    12  
6.05 Amount and Payment of Benefits
    12  
 
       
SECTION 7.00 PLAN COMMITTEE
    15  
 
       
7.01 Appointment of Committee
    15  
7.02 Powers and Duties
    15  
7.03 Actions by the Committee
    16  
7.04 Interested Committee Members
    16  
7.05 Indemnification
    16  
7.06 Conclusiveness of Action
    17  
7.07 Payment of Expenses
    17  
7.08 Claims Procedure
    17  
7.09 Arbitration
    19  
 
       
SECTION 8.00 AMENDMENT TO THE PLAN
    19  
 
       
8.01 Right to Amend
    19  
8.02 Amendment Procedure
    20  
 
       
SECTION 9.00 TERMINATION OF THE PLAN
    20  
9.01 Right to Terminate
    20  
9.02 Plan Merger and Consolidation
    20  
9.03 Successor Employer
    20  
 
       
SECTION 10.00 UNFUNDED PLAN
    20  
 
       
SECTION 11.00 MISCELLANEOUS
    21  

 ii



--------------------------------------------------------------------------------



 



              PAGE  
11.01 Voluntary Plan
    21  
11.02 Non-alienation of Benefits
    21  
11.03 Inability to Receive Benefits
    21  
11.04 Lost Members
    21  
11.05 Limitation of Rights
    21  
11.06 Invalid Provision
    21  
11.07 One Plan
    21  
11.08 Governing Law
    22  
11.09 Code §409A
    22  

 iii



--------------------------------------------------------------------------------



 



BOB EVANS FARMS, INC. AND AFFILIATES
THIRD AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
SECTION 1.00 PURPOSE
On April 17, 1992, Bob Evans Farms, Inc. (“Corporation”) adopted the Bob Evans
Farms, Inc. Supplemental Executive Retirement Plan to provide deferred and
incentive compensation to a select group of its management or highly compensated
employees. The Plan was amended and restated effective May 1, 1998 and effective
May 1, 2002 and was subsequently amended effective as of January 1, 2006,
February 13, 2007 and June 11, 2007. Effective as of January 1, 2008, the
Corporation adopts this third amended and restated version of the Plan. This
Plan is intended to be an unfunded, nonqualified program of deferred
compensation within the meaning of Title I of ERISA.
SECTION 2.00 DEFINITIONS
When used in this Plan, the following terms will have the meanings given to them
in this section unless another meaning is expressly provided elsewhere in this
Plan. When applying these definitions, the form of any term or word will include
any of its other forms.
2.01 Account. The account established under Section 5.01 to measure the value of
each Member’s Plan benefit. The Account of any Member shall include both
Grandfathered Amounts and Section 409A Amounts, as applicable.
2.02 Beneficiary. The person a Member designates under Section 3.02 to receive
any death benefit payable under Section 6.02.
2.03 Board. The Corporation’s board of directors.
2.04 Cause. A Member’s (1) willful and continued refusal to substantially
perform assigned duties (other than any refusal resulting from incapacity due to
physical or mental illness), (2) willful engagement in gross misconduct
materially and demonstrably injurious to any Group Member or (3) breach of any
term of this Plan. Notwithstanding the foregoing, “Cause” will not arise solely
because the Member is absent from active employment during periods of vacation,
consistent with the Employer’s applicable vacation policy, or other period of
absence initiated by the Member and approved by the Employer.
2.05 Change Agreement. An individual agreement between the Corporation and any
Member describing the effect of a Change in Control.
2.06 Change in Control.
(1) With respect to any Member who is a party to a Change Agreement, a “change
in control” as defined in (and subject to the terms of) that Member’s Change
Agreement; and

 



--------------------------------------------------------------------------------



 



(2) With respect to all Members, approval by the Corporation’s stockholders of a
definitive agreement (a) to merge or consolidate the Corporation with or into
another corporation in which the Corporation is not the continuing or surviving
corporation or pursuant to which any Common Shares would be converted into cash,
securities or other property of another corporation, other than a merger of the
Corporation in which holders of Common Shares immediately before the merger have
the same proportionate ownership of shares of the surviving corporation
immediately after the merger as immediately before or (b) within a
12-consecutive calendar month period, to sell or otherwise dispose of 50 percent
or more of the book value of the Group’s assets. For purposes of this
definition, “book value” will be established on the basis of the latest
consolidated financial statement the Corporation filed with the Securities and
Exchange Commission before the date any 12-consecutive calendar month
measurement period began.
2.07 Code. The Internal Revenue Code of 1986, as amended, or any successor
statute.
2.08 Committee. The committee described in Section 7.00.
2.09 Common Shares. The Corporation’s shares of common stock, par value $0.01
per share, or any security issued in substitution, exchange or in place of such
shares.
2.10 Confidential Information. Any and all information (other than information
in the public domain) related to the business of the Group or any Group Member,
including all processes, inventions, trade secrets, computer programs,
engineering or technical data, drawings, or designs, manufacturing techniques,
information concerning pricing and pricing policies, marketing techniques, plans
and forecasts, new product information, information concerning suppliers,
methods and manner of operations, and information relating to the identity and
location of all past, present and prospective customers.
2.11 Disability.
(1) With respect to Grandfathered Amounts, an incapacity due to physical or
mental illness that has prevented a Member from discharging assigned duties on a
full-time basis for at least 26 consecutive weeks.
(2) With respect to Section 409A Amounts:
(a) The Member is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months; or
(b) The Member is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Member’s Employer; or

2



--------------------------------------------------------------------------------



 



(c) The Member is determined to be totally disabled by the Social Security
Administration or the Railroad Retirement Board.
2.12 Early Retirement Date. The earlier of the date that (1) a Member reaches
age 55 and has been credited with at least ten years of service with the Group
or (2)(a) the sum of the Member’s age (measured in whole years only) and years
of service with the Group (measured in whole years only) equals 70 and (b) the
Member has been credited with at least ten years of service with the Group. In
the sole discretion of the Committee, the calculation of a Member’s “years of
service” with the Group may include the Member’s years of service with a
predecessor employer who becomes a Group Member.
2.13 Eligible Employee. Each person who is employed by a Group Member and who is
a member of its select group of management or is a highly compensated employee
within the meaning of Title I of ERISA.
2.14 Employer. The Group Member by which a Member is directly employed on the
date of any event, act or occurrence described in this Plan. If, without
incurring a Termination, a Member becomes a common law employee of a Group
Member other than the Employer, that Group Member will automatically become that
Member’s “Employer” under this Plan and will be fully liable as the Member’s
Employer for all obligations arising under this Plan with respect to that Member
during the period of that relationship.
2.15 Employer Contribution. The amount calculated under Sections 5.02 and 5.03.
2.16 Enrollment Form. The written or electronic form that each Eligible Employee
must complete before he or she may participate in the Plan. To be effective, the
Enrollment Form must include all of the information described in Section 3.01.
2.17 ERISA. The Employee Retirement Income Security Act of 1974, as amended.
2.18 Grandfathered Amount. The portion, if any, of a Member’s Account that was
earned and vested under the Plan (within the meaning of Code §409A) as of
December 31, 2004 and any earnings on such portion of the Account (within the
meaning of Code §409A).
2.19 Group. The Corporation and all persons with whom the Corporation would be
considered a single employer under Code §§414(b) and (c).
2.20 Group Member. Each entity that is a member of the Group.
2.21 Inactive Participant. A Participant who (1) is actively employed by an
Employer but no longer meets the eligibility conditions described in
Section 3.01 or (2) has Terminated but has not received a complete distribution
of his or her Account balance.
2.22 Member. Collectively, (1) a Participant or (2) an Inactive Participant.
2.23 Normal Retirement Date. The date a Member reaches age 62.

3



--------------------------------------------------------------------------------



 



2.24 Participant. Each Eligible Employee who is actively participating in the
Plan as provided in Section 3.01.
2.25 Plan. The Bob Evans Farms, Inc. and Affiliates Third Amended and Restated
Supplemental Executive Retirement Plan, as described in this document and as it
may be subsequently amended from time to time.
2.26 Plan Year. Each fiscal year of the Corporation while the Plan is in effect.
2.27 Section 409A Amount. The portion of a Member’s Account that is not a
Grandfathered Amount.
2.28 Specified Employee. A “specified employee” within the meaning of Treasury
Regulation §1.409A-1(i) and as determined under the Corporation’s policy for
determining specified employees.
2.29 Spouse. The individual to whom a Member is legally married.
2.30 Termination. A “separation from service” with the Group within the meaning
of Treasury Regulation §1.409A-1(h).
SECTION 3.00 PARTICIPATION
3.01 Eligibility to Participate.
(1) In its sole discretion, the Committee will decide which Eligible Employees
may participate in the Plan and the earliest date on which they may participate.
Notwithstanding the foregoing, any Eligible Employee who is participating in the
Plan on January 1, 2008 shall be a Participant, except as provided in
Section 3.01(3).
(2) Before an Eligible Employee who is selected by the Committee to participate
in the Plan may actually participate in the Plan, the Eligible Employee must
complete an Enrollment Form specifying how his or her Account will be
distributed (as described in Section 6.05). Such election must be made and
become irrevocable no later than the December 31 preceding the first day of the
first Plan Year in which services relating to the Eligible Employee’s
participation in this Plan will be performed. Notwithstanding the foregoing:
(a) With respect to the first Plan Year in which an Eligible Employee becomes
eligible to participate in the Plan, the Eligible Employee may submit the
Enrollment Form to the Committee within 30 days after the date on which the
Participant is first eligible to participate in this Plan. For purposes of this
Section 3.01(2)(a), an Eligible Employee is first eligible to participate in
this Plan only if the Eligible Employee is not a participant in any other
agreement, method, program or arrangement that, along with this Plan, would be
treated as a single nonqualified deferred compensation plan under Treasury
Regulation §1.409A-1(c)(2).

4



--------------------------------------------------------------------------------



 



(b) If, in order to receive an Employer Contribution under this Plan, an
Eligible Employee is required to provide services to the Corporation or any
other Group Member for a period of at least 12 months from the date that the
Eligible Employee obtains a non-forfeitable legally binding right to the
Employer Contribution, the Eligible Employee may submit the Enrollment Form to
the Committee on or before the 30th day after the Eligible Employee obtains such
legally binding right, provided that the election is made at least 12 months in
advance of the earliest date at which the forfeiture condition could lapse.
(3) An Eligible Employee will continue to be a Participant until the earlier of
the date he or she (a) becomes an Inactive Participant or (b) Terminates but is
not an Inactive Participant.
3.02 Designation of Beneficiary.
(1) Each Eligible Employee must designate one or more Beneficiaries by
completing a written or electronic beneficiary designation form prescribed by
the Committee. Unless a Member who designates more than one Beneficiary also
specifies the sequence or the portion of the death benefit to be paid to each
Beneficiary, the death benefit will be paid in equal shares to all named
Beneficiaries.
(2) A Member may change his or her Beneficiary at any time by completing a new
beneficiary designation form in accordance with such form’s instructions. No
change of Beneficiary will be effective until the form is completed and received
by the Committee. The identity of a Member’s Beneficiary will be based only on
the designation in the form described in this section and will not be inferred
from any other evidence.
(3) If a Member has not made an effective Beneficiary designation or if all his
or her Beneficiaries die before the Member, Plan death benefits will be paid to
the Member’s surviving Spouse or, if there is no surviving Spouse, to the
Member’s estate. Any minor’s share of a Plan death benefit will be paid to the
adult who has been appointed to act as the minor’s legal guardian and who has
assumed custody and support of that minor.
(4) The Member and the Beneficiary (and not the Committee) are responsible for
ensuring that the Committee has the Beneficiary’s current address.
SECTION 4.00 MEMBERS’ OBLIGATIONS
4.01 Services During Certain Events. By accepting participation in this Plan, if
any “person” or entity (including a “group” as defined in Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended, or any successor
statute) initiates a tender or exchange offer, distributes proxy materials to
the Corporation’s stockholders or takes other steps to effect, or that may
result in, a Change in Control, each Member agrees not to Terminate voluntarily
during the pendency of that activity other than by reason of retirement, and to
continue to serve as a full-time employee of the Employer until those efforts
are abandoned, that activity is terminated or until a Change in Control has
occurred.

5



--------------------------------------------------------------------------------



 



4.02 Confidential Information. Except as otherwise required by applicable law,
by accepting participation in this Plan, each Member expressly agrees to keep
and maintain Confidential Information confidential and not, at any time during
or subsequent to the Member’s employment with any Group Member, to use any
Confidential Information for the Member’s own benefit or to divulge, disclose or
communicate any Confidential Information to any person or entity in any manner
except (1) to employees or agents of the Employer or of the Corporation that
need the Confidential Information to perform their duties on behalf of any Group
Member or (2) in the performance of the Member’s duties to the Employer. Each
Member also agrees to notify the Corporation promptly of any circumstance that
the Member believes may legally compel the disclosure of Confidential
Information and to give this notice before disclosing any Confidential
Information.
4.03 Effect of Breach of Obligations. If a Member breaches any obligation
described in this Section 4.00 or the Plan:
(1) Before the Member has Terminated, the Member will forfeit all benefits under
this Plan; or
(2) After the Member Terminates, the Member will repay any amounts previously
paid to the Member under this Plan plus interest calculated at the prime
interest rate quoted in the Wall Street Journal, or any successor to it, over
the period beginning on the date of payment and ending on the date of repayment.
SECTION 5.00 CONTRIBUTIONS
5.01 Accounts. The Committee will establish an Account for each Member to
record:
(1) The Employer Contribution, calculated under Sections 5.02 and 5.03 (and, if
applicable, Section 5.04); minus
(2) Any distributions made to the Member under Section 6.00.
The Employer also will make a final Employer Contribution, calculated as
provided in Sections 5.02 and 5.03, for the portion of the Valuation Period
during which the Member Terminates but only if the Member Terminates after
meeting the conditions described in Section 6.04.
5.02 Participants’ Earned Benefit. As of each Valuation Date (as defined below),
the Committee will calculate the amount to be credited to each Participant’s
Account by applying the following steps:
(1) First, the Employer will establish the Valuation Period for which the
contribution is being calculated. For these purposes:
(a) A “Valuation Period” is the period between each Valuation Date during which
a Participant performs substantial services for a Group Member (i) beginning on
the later of (A) the date a Participant first was employed by a Group Member or
(B) April 26, 1991 and (ii) ending on the earlier of the date the

6



--------------------------------------------------------------------------------



 



Participant (A) Terminates, (B) is no longer a Participant (whether or not he or
she remains a Member), or (C) reaches his or her Normal Retirement Date, whether
or not he or she also retires at that time. Unless the Committee specifically
provides otherwise, all Valuation Periods will be comprised of 12 months and
will end as of the last day of each Plan Year; and
(b) A “Valuation Date” is the date the most recent Employer Contribution was
calculated.
(2) Then, the Committee will calculate the Compensation (as defined below) that
each Participant earned during the Valuation Period for which the Employer
Contribution is being calculated. For these purposes, “Compensation” means
(a) the total taxable remuneration the Participant earned for the Valuation
Period (or, if less, the portion of the Valuation Period during which he or she
was a Participant) plus (b) the amount the Participant deferred during the
Valuation Period to a plan described in Code §125 or Code §401(k) and maintained
by any Group Member minus (c)(i) the amount of any long-term incentive awards
(e.g., performance share awards, restricted stock or stock appreciation rights)
granted, earned or exercised during the Valuation Period and (ii) the value of
any stock options granted or exercised under Code §83(b) during that Valuation
Period. Also, if a Valuation Period is less than 12 months, the taxable
remuneration described in Section 5.02(2)(a) will be annualized on the basis of
the whole months during that Valuation Period during which the Participant was a
Participant.
(3) Then, the Committee will calculate each Participant’s “Projected
Compensation” by:
(a) Averaging each Participant’s Compensation over the lesser of (i) the
Participant’s current and four preceding Valuation Periods or (ii) the number of
Valuation Periods during which the Participant was employed by a Group Member;
and
(b) Increasing that average by four percent for each 12-month Valuation Period
that will elapse between (i) the end of the Valuation Period for which the
Employer Contribution is being calculated and (ii) the last Valuation Period
that will end before the Participant’s Normal Retirement Date, then
(iii) averaging the Compensation projected to be received during the five
Valuation Periods ending before the Participant’s Normal Retirement Date.
(4) Then, the Committee will calculate each Participant’s “Final Average
Compensation.”
(a) Until the Participant reaches his or her Normal Retirement Date, Final
Average Compensation will be calculated by averaging each Participant’s
Projected Compensation (calculated under Section 5.02(3)) over the five
consecutive Valuation Periods during the ten Valuation Periods that both (i) end
before the Participant’s Normal Retirement Date and (ii) produce the highest
average; but

7



--------------------------------------------------------------------------------



 



(b) At the Participant’s Normal Retirement Date, Final Average Compensation will
be calculated by averaging the Participant’s Compensation over the five
consecutive Valuation Periods during the ten Valuation Periods that end before
the Participant’s Normal Retirement Date that produces the highest average.
(c) The following rules will be applied when calculating a Participant’s Final
Average Compensation:
(i) The Final Average Compensation of a Participant who will have completed
fewer than five Valuation Periods at his or her Normal Retirement Date will be
the average of the Compensation the Participant received over his or her entire
period of participation;
(ii) Compensation paid for the Valuation Period during which the Participant
reaches Normal Retirement Date will be disregarded until the Participant reaches
his or her Normal Retirement Date; and
(iii) A Participant’s Final Average Compensation will neither increase nor
decrease for any Valuation Period that begins after the Participant reaches his
or her Normal Retirement Date.
(5) Then, the Committee will establish each Participant’s Prior Service Rate (as
defined below), if any. A Participant’s “Prior Service Rate” (if any) is:
(a) The lesser of (i) 40 percent or (ii) two percent multiplied by the number of
12-month Valuation Periods the Participant will complete if he or she continues
to be a Participant until his or her Normal Retirement Date; multiplied by
(b) The quotient produced by dividing (i) the number of Valuation Periods the
Participant had completed as of the last day of the Corporation’s 1997 fiscal
year by (ii) the number of 12-month Valuation Periods the Participant will
complete if he or she continues to be a Participant until his or her Normal
Retirement Date.
A Participant who was first employed after the Corporation’s 1997 fiscal year
will not have a Prior Service Rate.
(6) A Participant’s “Future Service Rate” is:
(a) The lesser of (i) 55 percent or (ii) 2.75 percent multiplied by the number
of 12-month Valuation Periods the Participant will complete if he or she
continues to be a Participant until his or her Normal Retirement Date; reduced,
but not below zero, by
(b) The Participant’s Prior Service Rate (if any) calculated under
Section 5.02(5); and then multiplied by

8



--------------------------------------------------------------------------------



 



(c) The lesser of (i) one or (ii) the quotient produced by dividing (A) the
number of Valuation Periods the Participant had completed after the
Corporation’s 1997 fiscal year into (B) the greater of five or the number of
Valuation Periods the Participant will complete after the end of the
Corporation’s 1997 fiscal year if he or she continues to be a Participant until
his or her Normal Retirement Date.
(7) Then, the Committee will calculate each Participant’s Target Benefit. A
Participant’s “Target Benefit” is:
(a) The greater of (i) the sum of (A) the Participant’s Final Average
Compensation (calculated under Section 5.02(4)); multiplied by the Participant’s
Prior Service Rate, if any (calculated under Section 5.02(5)); plus (B) the
Participant’s Final Average Compensation (calculated under Section 5.02(4));
multiplied by the Participant’s Future Service Rate (calculated under
Section 5.02(6)); or (ii) the Participant’s Target Benefit calculated as of the
last day of the preceding Valuation Period; minus
(b)(i) The Participant’s Social Security Benefit (as defined below) plus
(ii) the Participant’s Qualified Plan Benefit (as defined below); and then
multiplied by (iii) the lesser of (A) one or (B) the quotient produced by
dividing the Participant’s actual number of 12-month Valuation Periods completed
as of the date the Target Benefit is being calculated by the number of 12-month
Valuation Periods that the Participant will complete if he or she remains
actively employed until his or her Normal Retirement Date.
(c) For purposes of calculating each Participant’s Target Benefit:
(i) A Participant’s “Social Security Benefit” is 50 percent of the maximum
annual Old Age, Survivor and Disability Insurance benefit projected to be
payable to the Participant under the Social Security Act as of the Participant’s
Normal Retirement Date. This amount will be based on the Participant’s projected
“taxable wages,” as defined in the Social Security Act, and other relevant
factors in effect as of the date the calculation is being made; and
(ii) A Participant’s “Qualified Plan Benefit” is the Participant’s annual
benefit, expressed in the form of a single life annuity, that can be derived
from the sum of all employer-funded benefits (as defined below), and
attributable earnings, under all plans that are maintained by any Group Member
and that are intended to comply with Code §401(a). The amount of this single
life annuity will be established by applying the RP 2000 Mortality Table for
Males and Females, an annual interest rate of eight percent, and by assuming
that benefits will begin at the Participant’s Normal Retirement Date. For
purposes of establishing a Participant’s Qualified Plan Benefit,
“employer-funded benefits” means all benefits funded through Employer
contributions (and attributable earnings), for

9



--------------------------------------------------------------------------------



 



periods of employment before the Participant’s Normal Retirement Date plus any
distributions made to, in behalf of or with respect to, the Participant before
his or her Normal Retirement Date (e.g., in-service withdrawals, retirement and
disability benefits or distributions under any domestic relations order). Also,
until the Participant reaches his or her Normal Retirement Date, his or her
Qualified Plan Benefit will be projected based on procedures established by the
Committee.
(8) Then, the Committee will compare the Participant’s Target Benefit calculated
under Section 5.02(7) with the Target Benefit calculated for the same
Participant under Section 5.02(7) as in effect for the preceding Valuation
Period.
(a) If the Participant’s Target Benefit calculated for the current Valuation
Period is less than or equal to the Participant’s Target Benefit calculated for
the preceding Valuation Period, no amount will be credited to the Participant’s
Account for the current Valuation Period; but
(b) If the Participant’s Target Benefit calculated for the current Valuation
Period is greater than the Participant’s Target Benefit calculated for the
preceding Valuation Period, an Earned Benefit will be credited to the
Participant’s Account. This Earned Benefit will be calculated under the
procedures described in Section 5.02(9).
(9) If the Participant’s Target Benefit for the current Valuation Period is
greater than the Participant’s Target Benefit for the preceding Valuation
Period, the Committee will calculate an “Earned Benefit” for the current
Valuation Period by:
(a) Subtracting the Participant’s Target Benefit for the preceding Valuation
Period from the Target Benefit calculated for the current Valuation Period; and
(b) Calculating the annuity value of this difference. This calculation is done
by calculating the present value of the difference produced under
Section 5.02(9)(a) by applying the RP 2000 Mortality Table for Males and
Females, an annual interest rate of eight percent and by assuming that benefits
will begin at the Participant’s Normal Retirement Date or, if the Participant
already has reached his or her Normal Retirement Date, that benefits will begin
when the Participant reaches age 65.
5.03 Employer Contribution. The Employer Contribution for each Participant is
the amount calculated under Section 5.02(9)(b). This amount will be credited to
each Participant’s Account in cash (and credited with interest as described in
Section 5.05).
5.04 Effect of Change in Control on Employer Contribution.
(1) Subject to any limitation imposed under a Change Agreement, if, within
36 months after a Change in Control, (a) the Plan is terminated and not replaced
with a similar program providing comparable benefits and features or (b) with
respect to a Member who is a party to a Change Agreement, an event occurs that
generates a change

10



--------------------------------------------------------------------------------



 



in control payment under that Member’s Change Agreement, (c) all Members’
Accounts will be fully vested and (d) the Employer will credit a special and
additional Employer Contribution to the Account of each Member who was a
Participant on the date of the Change in Control, whether or not he or she is
then a Participant.
(2) The special change in control benefit will be calculated as provided in
Sections 5.02 and 5.03 except that the Target Benefit (see Section 5.02(7)) will
be calculated under the following formula:
(a) 2.75% X Final Average Compensation (as defined in Section 5.02(4)) X the
lesser of (i) 20 and (ii) the Participant’s Valuation Periods expected to be
earned as of the Participant’s Normal Retirement Date or the date of the Change
in Control, if later; minus
(b) The Participant’s Social Security Benefit (as defined in
Section 5.02(7)(c)(i)); minus
(c) The Participant’s Qualified Plan Benefit (as defined in
Section 5.02(7)(c)(ii)); multiplied by
(d) The smaller of (i) one or (ii) the quotient produced by dividing the
Participant’s actual Valuation Periods earned as of the date the Target Benefit
is being calculated by the number of 12-month Valuation Periods the Participant
will complete if he or she remains actively employed until his or her Normal
Retirement Date. For purposes of this Section 5.04(2)(d), the actual Valuation
Periods completed as of the date the Target Benefit is being calculated shall
include any partial Valuation Period (measured in increments of one-twelfth)
completed by the Participant during the period beginning on the day after the
Valuation Date immediately preceding the date the Target Benefit is being
calculated and ending on the date the Target Benefit is being calculated.
Sections 5.02 and 5.03 will then be applied.
(3) Regardless of any provision of this Plan, if more than one Change in Control
(whether or not related) occurs, the total additional amount calculated under
this Section 5.04 will be the greatest amount calculated with respect to any
single Change in Control.
5.05 Interest. As of each Valuation Date, amounts credited as cash to Accounts
will be credited with interest at rates established by the Committee.
SECTION 6.00 DISTRIBUTIONS
6.01 Distributions. Subject to Section 6.05, a Member’s Account will become
distributable at the earlier of the date the Member (1) dies, (2) becomes
Disabled prior to Terminating or (3) Terminates after having earned a right to a
Plan benefit as provided in Section 6.04.

11



--------------------------------------------------------------------------------



 



6.02 Death Benefits. If a Member Terminates due to his or her death, the
undistributed value of (a) the Member’s Grandfathered Amounts will be paid to
the Member’s Beneficiary in a lump sum as of the Valuation Date following the
Member’s death and (b) the Member’s Section 409A Amounts will be paid to that
Member’s Beneficiary in a lump sum within 60 days of the Member’s death. Any
Beneficiary claiming a death benefit under the Plan must provide the Committee
with satisfactory proof of the Member’s death before any death benefit will be
paid. If a Member dies after Terminating, the undistributed portion of the
Member’s Account will be paid to that Member’s Beneficiary in a lump sum within
60 days of the Member’s death.
6.03 Disability Benefits. A Member who becomes Disabled before Terminating will
receive a lump sum distribution of 100 percent of his or her Account within
60 days following the date the Member becomes Disabled. If a Member becomes
Disabled after Terminating, the undistributed portion of the Member’s Account
will be paid in the same form in which it was being paid to the Member prior to
the Member’s Disability (or would have been paid, if benefit commencement had
not then begun).
6.04 Termination Other Than Due to Death or Prior to Disability. A Member who
Terminates for any reason other than death or prior to becoming Disabled will
not be entitled to any Plan benefit if he or she Terminates before the earlier
of:
(1) His or her Early Retirement Date or Normal Retirement Date; or
(2) An event described in Section 5.04(1)(a) or (b).
Notwithstanding the foregoing, in no case will a Member be entitled to receive
any Plan benefit if he or she is Terminated for Cause.
6.05 Amount and Payment of Benefits.
(1) Grandfathered Amounts.
(a) Normal Benefit Form. Unless the Member has effectively elected an optional
benefit form described in Section 6.05(1)(b), all distributions of Grandfathered
Amounts made to a Member who Terminates after having earned a nonforfeitable
benefit as provided in Section 6.04 will be paid in ten annual installments
beginning no later than 60 days after the Member Terminates. The first of these
distributions will be equal to one-tenth of the value of the Member’s
Grandfathered Amounts on the preceding Valuation Date. Subsequent distributions
will be made on the anniversary of the initial distribution date and will equal
the balance of the Member’s Grandfathered Amounts as of the most recent
Valuation Date divided by the number of unpaid annual installments.
(b) Optional Benefit Form. Instead of the normal distribution form described in
Section 6.05(1)(a), a Member may elect to receive (or begin to receive) his or
her Grandfathered Amounts:
(i) In the form of a single lump sum. If this election is made effectively, the
Grandfathered Amounts will be distributed within 60 days

12



--------------------------------------------------------------------------------



 



after the Valuation Date that coincides with or immediately follows the date the
Member Terminated; or
(ii) As described in Section 6.05(1)(a) but beginning as of the last day of the
Plan Year during which the Member reaches age 65 (regardless of whether or not
the Member has Terminated).
(2) Section 409A Amounts.
(a) Normal Benefit Form. Unless the Member has effectively elected an optional
benefit form described in Section 6.05(2)(b), all distributions of Section 409A
Amounts made to a Member who Terminates after having earned a nonforfeitable
benefit as provided in Section 6.04 will be paid in ten annual installments
beginning no later than 60 days after the date that the Member Terminates,
determined in the sole discretion of the Committee. The first of these
distributions will be equal to one-tenth of the value of the Member’s
Section 409A Amounts on the preceding Valuation Date. Subsequent distributions
will be made on the anniversary of the initial distribution date and will equal
the balance of the Member’s Section 409A Amounts as of the most recent Valuation
Date divided by the number of unpaid annual installments.
(b) Optional Benefit Form. Instead of the normal distribution form described in
Section 6.05(2)(a), a Member may elect, on a properly submitted Enrollment Form,
to receive (or begin to receive) his or her Section 409A Amounts in:
(i) A lump sum within 60 days after the date that the Member Terminates; or
(ii) A lump sum on the last day of the Plan Year during which the Member reaches
age 65 (regardless of whether or not the Member has Terminated); or
(iii) Annual installments of up to 20 years, as designated by the Member on his
or her Enrollment Form, beginning within 60 days after the date that the Member
Terminates.
(iv) Annual installments of up to 20 years, as designated by the Member on his
or her Enrollment Form, beginning on the last day of the Plan Year during which
the Member reaches age 65 (regardless of whether or not the Member has
Terminated).
If a Member elects annual installments under this Section 6.01(2)(b), (I) the
first distribution will equal the value of the Section 409A Amounts in the
Member’s Account as of the most recent Valuation Date divided by the number of
annual installments elected, and (II) each distribution thereafter will be made
on the anniversary of the initial distribution date and will equal the balance
of the Section 409A Amounts in the Member’s Account as of the most recent
Valuation Date divided by the number of remaining annual installments.

13



--------------------------------------------------------------------------------



 



(3) Elections Relating to Benefit Form. To elect an optional benefit form or
change a benefit form under this Section 6.05 effectively, a Member must file a
written or electronic election with the Committee at the times and in the manner
described in this Section 6.05(3).
(a) Newly Eligible Participants. A newly eligible Participant may make an
election under this Section 6.05 by submitting an Enrollment Form as described
in Section 3.01(2).
(b) Grandfathered Amounts. With respect to Grandfathered Amounts:
(i) An election to receive an optional benefit form must be made on a form
prescribed by the Committee and must be delivered to the Committee no fewer than
12 months before such election is to be effective.
(ii) An election to receive an optional benefit form may be revoked if the
electing Member files a written or electronic election with the Committee no
fewer than 12 months before the benefit otherwise would have been distributed in
the optional benefit form previously elected. This revocation must be made on a
form prescribed by the Committee.
(iii) Any election to receive payment in an optional form (or any revocation of
an election to do so) will be disregarded unless the Member strictly complies
with the procedures described in this Section 6.05(3)(b).
(c) Section 409A Amounts. With respect to Section 409A Amounts, a Member will be
permitted to change the time and form of payment if such change meets the
following requirements:
(i) A Member may change the time and form of payment for any Section 409A
Amounts (based on the choices available under Section 6.05(2)) by filing a new
election form with the Committee; provided that such change meets the following
requirements: (A) the subsequent election may not take effect until at least
12 months after the date on which such election is made; (B) the payment with
respect to which such election is made must be deferred (other than a
distribution upon death or Disability) for a period of not less than five years
from the date such payment would otherwise have been paid; and (C) any
subsequent election affecting a distribution at a specified time (or pursuant to
a fixed schedule) may not be made less than 12 months before the date the
payment is scheduled to be paid. A subsequent election may be changed at any
time before the last permissible date for making such election, as described in
this Section 6.05(3)(c).
(ii) Once the distribution of an Account begins, no changes to the Member’s
benefit form will be permitted.

14



--------------------------------------------------------------------------------



 



(4) Distribution Delay for Specified Employees. Notwithstanding anything in this
Plan to the contrary, in the case of any Member who is a Specified Employee as
of the date of his or her Termination, any Section 409A Amount due to the Member
under the Plan in connection with such Termination will not be distributed for a
period of six months after the date of such Termination or, if earlier, the date
of the Specified Employee’s death (the “Distribution Delay Period”). If the
Distribution Delay Period applies to a Member, each payment of Section 409A
Amounts to which the Member is entitled under the Plan in connection with the
Member’s Termination shall be delayed for six months.
(5) Limited Cashout. Notwithstanding anything in this Section 6.00 to the
contrary, the Corporation, in its sole discretion, may make a lump sum
distribution of a Member’s Account under the Plan if: (a) the distribution
results in the termination and liquidation of the entirety of the Member’s
interest under the Plan and all agreements, methods, programs or other
arrangements with respect to which deferrals of compensation are treated as
having been deferred under a single nonqualified deferred compensation plan
under Treasury Regulation §1.409A-1(c)(2); and (b) the aggregate distribution
under the arrangements is not greater than the applicable dollar amount under
Code §402(g)(1)(B).
(6) No Further Liability. Once a Member’s Account has been fully distributed,
the Corporation, all Employers, all Group Members, the Committee and the Plan
will have no further liability to the Member or, if appropriate, to his or her
Beneficiary.
SECTION 7.00 PLAN COMMITTEE
7.01 Appointment of Committee. The Board will appoint a committee to administer
the Plan. A Committee member may resign at any time by sending written notice to
the Board specifying the effective date of his or her termination (which must
always be prospective). Vacancies in the Committee will be filled by the Board
as the need arises. Also, in its sole discretion, the Board may remove any
Committee member at any time by giving written notice of removal to the affected
Committee member and specifying the effective date of that action (which must
always be prospective).
7.02 Powers and Duties. The Committee is fully empowered to exercise complete
discretion to administer the Plan and to construe and apply all of its
provisions. The Committee may delegate any of its powers and duties to any other
person or organization. These powers and duties include:
(1) Deciding which employees are Eligible Employees, which of them may
participate in the Plan and the value of their benefit;
(2) Resolving disputes that may arise with regard to the rights of Eligible
Employees, Members and their legal representatives or Beneficiaries under the
terms of the Plan. Subject to Sections 7.08 and 7.09, the Committee’s decisions
in these matters will be final;

15



--------------------------------------------------------------------------------



 



(3) Obtaining from each Group Member, Member and Beneficiary information that
the Committee needs to determine any Member’s or Beneficiary’s rights and
benefits under the Plan. The Committee may rely conclusively upon any
information furnished by a Group Member, Member or Beneficiary;
(4) Compiling and maintaining all records it needs to administer the Plan;
(5) Upon request, furnishing each Group Member with reasonable and appropriate
reports of its administration of the Plan;
(6) Engaging legal, administrative, actuarial, investment, accounting,
consulting and other professional services that the Committee believes are
necessary and appropriate;
(7) Adopting rules and regulations for the administration of the Plan that are
not inconsistent with the terms of the Plan; and
(8) Doing and performing any other acts provided for in the Plan.
7.03 Actions by the Committee. The Committee may act at a meeting, or in writing
without a meeting, by the vote or assent of a majority of its members. The
Committee will appoint one of its members to act as a secretary to record all
Committee actions. The Committee also may authorize one or more of its members
to execute papers and perform other ministerial duties on behalf of the
Committee.
7.04 Interested Committee Members. No member of the Committee may participate in
any Committee action that directly affects that Committee member’s individual
interest in the Plan. These matters will be determined by a majority of the
remainder of the Committee.
7.05 Indemnification.
(1) The Corporation will indemnify and hold harmless any Committee member or
employee who performs services to or on behalf of the Plan (“Indemnified Party”)
against all liabilities and all reasonable expenses (including attorney fees and
amounts paid in settlement other than to any Group Member) incurred or paid in
connection with any threatened or pending action, suit or proceeding brought by
any party in connection with the Plan. However, this indemnification will not
extend to any Indemnified Party whose conduct in connection with the Plan is
found to have been grossly negligent or wrongful. This determination will be
based on any final judgment rendered in connection with the action, suit or
proceeding complaining of the conduct or its effect or, if no final judgment is
rendered, by a majority of the Board or by independent counsel to whom the Board
has referred the matter.
(2) The obligations under this section may be satisfied, in the Corporation’s
discretion, through the purchase of a policy or policies of insurance providing
equivalent protection.

16



--------------------------------------------------------------------------------



 



7.06 Conclusiveness of Action. Subject to Sections 7.08 and 7.09, any action on
matters within the discretion of the Committee will be conclusive, final and
binding upon all Members and upon all persons claiming any rights under the
Plan, including Beneficiaries.
7.07 Payment of Expenses.
(1) Committee members will not be separately compensated for their services
relating to the Plan. However, the Corporation will reimburse Committee members
for all appropriate expenses they incur while carrying out their Plan duties.
(2) The compensation or fees of accountants, counsel and other specialists and
any other costs of administering the Plan will be paid by the Corporation or
allocated among Employers.
7.08 Claims Procedure.
(1) Any Member or Beneficiary (“claimant”) who believes that he or she is
entitled to an unpaid Plan benefit may file a claim with the Committee. By
accepting participation in the Plan, each Member expressly waives any right to
proceed under Section 7.09 unless and until the administrative remedies
described in this Section 7.08 are fully exhausted.
(2) If the claim is wholly or partially denied, the Committee will, within a
reasonable period of time, and within 90 days of the receipt of such claim, or
if the claim is a claim on account of Disability, within 45 days of the receipt
of such claim, provide the claimant with written notice of the denial setting
forth in a manner calculated to be understood by the claimant:
(a) The specific reason or reasons for which the claim was denied;
(b) Specific reference to pertinent Plan provisions, rules, procedures or
protocols upon which the Committee relied to deny the claim;
(c) A description of any additional material or information that the claimant
may file to perfect the claim and an explanation of why this material or
information is necessary;
(d) An explanation of the Plan’s claims review procedure and the time limits
applicable to such procedure and a statement of the claimant’s right to bring a
civil action under ERISA §502(a) following an adverse determination upon review;
and
(e) In the case of an adverse determination of a claim on account of Disability,
the information to the claimant shall include, to the extent necessary, the
information set forth in Department of Labor Regulation 2560.503-1(g)(1)(v).
If the special circumstances require the extension of the 45-day or 90-day
period described above, the claimant will be notified before the end of the
initial period of the

17



--------------------------------------------------------------------------------



 



circumstances requiring the extension and the date by which the Committee
expects to reach a decision. Any extension for deciding a claim will not be for
more than an additional 90-day period, or if the claim is on account of
Disability, for not more than two additional 30-day periods.
(3) If a claim has been wholly or partially denied, the affected claimant, or
his or her authorized representative may:
(a) Request that the Committee reconsider its initial denial by filing a written
appeal within 60 days after receiving written notice that all or part of the
initial claim was denied (180 days in the case of a denial of a claim on account
of Disability);
(b) Review pertinent documents and other material upon which the Committee
relied when denying the initial claim; and
(c) Submit a written description of the reasons for which the claimant disagrees
with the Committee’s initial adverse decision.
An appeal of an initial denial of benefits and all supporting material must be
made in writing and directed to the Committee. The Committee is solely
responsible for reviewing all benefit claims and appeals and taking all
appropriate steps to implement its decision.
The Committee’s decision on review will be sent to the claimant in writing and
will include specific reasons for the decision, written in a manner calculated
to be understood by the claimant, as well as specific references to the
pertinent Plan provisions, rules, procedures or protocols upon which the
Committee relied to deny the appeal. The Committee will consider all information
submitted by the claimant, regardless of whether the information was part of the
original claim. The decision will also include a statement of the claimant’s
right to bring an action under ERISA §502(a).
The Committee’s decision on review will be made not later than 60 days (45 days
in the case of a claim on account of Disability) after the Committee’s receipt
of the request for review, unless special circumstances require an extension of
time for processing, in which case a decision will be rendered as soon as
possible, but not later than 120 days (90 days in the case of a claim on account
of Disability) after receipt of the request for review. This notice to the
claimant will indicate the special circumstances requiring the extension and the
date by which the Committee expects to render a decision and will be provided to
the claimant prior to the expiration of the initial 45-day or 60-day period.
Notwithstanding anything in this Section 7.08 to the contrary, in the case of a
claim on account of Disability: (1) the review of the denied claim shall be
conducted by a named fiduciary who is (a) determined by the Committee and
(b) neither the individual who made the benefit determination nor a subordinate
of such person; and (2) no deference shall be given to the initial benefit
determination. For issues involving medical judgment, the Committee (or, if
applicable, the named fiduciary) must consult with an

18



--------------------------------------------------------------------------------



 



independent health care professional who may not be the health care professional
who decided the initial claim.
To the extent permitted by law, the decision of the Committee (if no review is
properly requested) or the decision of the Committee (or, if applicable, the
named fiduciary) on review, as the case may be, will be final and binding on all
parties. No legal action for benefits under the Plan will be brought unless and
until the claimant has exhausted his or her remedies under this section.
7.09 Arbitration. Binding arbitration will be the exclusive means of resolving
all disputes or questions not resolved to the claimant’s satisfaction through
the claims procedure described in Section 7.08.
(1) After exhausting the procedures described in Section 7.08, the claimant may
initiate arbitration by giving written notice to the Committee specifying the
subject of the requested arbitration.
(2) The arbitration will take place in the city in which the affected Member’s
last principal place of employment with a Group Member is or was located (or
another location mutually agreed upon by the claimant and the Committee) and
will be conducted in accordance with the rules of the American Arbitration
Association in effect when the arbitration begins by three arbitrators, one
appointed by each party and a third appointed by those two arbitrators. The
Committee and the claimant (in his or her own behalf and on behalf of all other
claimants) each waive any right to a jury trial with respect to any matter
arising from this Plan.
(3) Any determination or award made or approved by the arbitrator will be final
and binding on the claimant and all Group Members. Judgment upon any award made
in any arbitration may be entered and enforced in any court having competent
jurisdiction.
(4) The arbitrators will have no authority to add to, alter, amend or refuse to
enforce any portion of this Plan or to award punitive damages against any Group
Member or the claimant.
(5) The costs of arbitration (including legal and other professional fees
incurred) will be borne solely by the party to the arbitration by which they are
incurred regardless of the result of the arbitration.
SECTION 8.00 AMENDMENT TO THE PLAN
8.01 Right to Amend. The Corporation may modify, alter or amend the Plan at any
time. However, no amendment may affect any Member’s or Beneficiary’s vested
rights accrued under the Plan before the effective date of that amendment
without such Member’s or, if applicable, Beneficiary’s consent. If an amendment
heightens the vesting conditions described in Section 6.04, each affected Member
who has completed Valuation Periods comprised of at least 36 months may elect to
have his or her vested rights computed without regard to that amendment, but
only if the Member files a written election to this effect with the Committee
during the period beginning on the date the amendment is adopted and ending on
the later of [1] 60 days

19



--------------------------------------------------------------------------------



 



after the date the amendment is adopted [2] 60 days after the amendment is
effective or [3] 60 days after the Member is issued a written notice of the
amendment.
8.02 Amendment Procedure. The Board, an executive committee of the Board or
other Board committee or any executive officer to which or to whom the Board
delegates discretionary authority over the Plan may exercise the Corporation’s
right to amend the Plan.
SECTION 9.00 TERMINATION OF THE PLAN
9.01 Right to Terminate.
(1) The Corporation may terminate the Plan in whole or in part at any time by
written action of the Board. Each Member affected by a full or partial Plan
termination or by a complete discontinuance of contributions will be 100 percent
vested in the value of his or her Account as of the date of that action.
(2) The Committee may (a) distribute an affected Member’s Grandfathered Amounts
at the time the Plan terminates or partially terminates, even if this date is
earlier than the date benefits otherwise would be distributed under Section 6.05
or (b) hold the Member’s Grandfathered Amounts until they are otherwise payable
under the terms of the Plan.
(3) In the event of a termination of the Plan, except as permitted under
Treasury Regulation §1.409A-3(j)(4)(ix), no Section 409A Amounts shall be
distributed until they are otherwise payable under the terms of the Plan.
9.02 Plan Merger and Consolidation. If the Plan is merged into or consolidated
with any other plan, each affected Member will be entitled to a benefit
immediately after the merger, consolidation or transfer (determined as if the
surviving plan had then terminated) at least equal to the benefit he or she had
accrued immediately before the merger or consolidation (determined as if the
Plan terminated immediately before that merger or consolidation).
9.03 Successor Employer. If any Employer dissolves into, reorganizes, merges
into or consolidates with another business entity, provision may be made by
which the successor will continue the Plan, in which case the successor will be
substituted for the Employer under the terms and provisions of this Plan. The
substitution of the successor for the Employer will constitute an assumption by
the successor of all Plan liabilities and the successor will have all of the
powers, duties and responsibilities of the Employer under the Plan.
SECTION 10.00 UNFUNDED PLAN
Notwithstanding any Plan provision to the contrary, the Plan constitutes an
unfunded, unsecured promise by each Employer to pay only those benefits that are
accrued by Members under the terms of the Plan. Neither the Corporation nor any
Group Member will segregate any assets into a fund established exclusively to
pay Plan benefits unless the Corporation, in its sole discretion, establishes a
trust for the purpose of holding assets from which all or part of a Plan benefit
may be paid. Neither the Corporation nor any other Group Member is liable for
the payment of Plan benefits that are actually paid from a trust established for
that purpose. However, the Corporation and each other Group Member are obliged
to pay any benefits not paid from any

20



--------------------------------------------------------------------------------



 



trust. Also, Members, Beneficiaries and other persons claiming a Plan benefit
through them have only the rights of general unsecured creditors and do not have
any interest in or right to any specific asset of any Group Member. Nothing in
this Plan constitutes a guaranty by the Corporation, any other Group Member or
any other entity or person that their assets will be sufficient to pay Plan
benefits.
SECTION 11.00 MISCELLANEOUS
11.01 Voluntary Plan. The Plan is purely voluntary on the part of each Employer.
None of the establishment of the Plan, any amendment to it, the creation of any
fund or account or the payment of any benefits may be construed as giving any
person (1) a legal or equitable right against any Group Member or the Committee
other than those specifically granted under the Plan or conferred by affirmative
action of the Committee or any Employer in a manner that is consistent with the
terms and provisions of this Plan or (2) the right to be retained in the service
of any Group Member. All Members remain subject to discharge to the same extent
as though this Plan had not been established.
11.02 Non-alienation of Benefits. The right of a Member, Beneficiary or any
other person to receive Plan benefits may not be assigned, transferred, pledged
or encumbered except as provided in the Member’s Beneficiary designation, by
will or by applicable laws of descent and distribution. Any attempt to assign,
transfer, pledge or encumber a Plan benefit will be null and void and of no
legal effect.
11.03 Inability to Receive Benefits. Any Plan benefit payable to a Member or
Beneficiary who is declared incompetent will be paid to the guardian,
conservator or other person legally charged with the care of his or her person
or estate. Any payment made under this section will completely discharge the
Plan’s liability with respect to that payment. The Committee is not required to
see to the application of any distribution made to any person.
11.04 Lost Members. Each Member is obliged to keep the Committee apprised of his
or her current mailing address and that of his or her Beneficiary. The
Committee’s obligation to search for any Member or Beneficiary is limited to
sending a registered or certified letter to the Member’s or Beneficiary’s last
known address.
11.05 Limitation of Rights. Nothing in the Plan, expressed or implied, is
intended or may be construed as conferring upon or giving to any person, firm or
association (other than Group Members, Members, their Beneficiaries and their
successors in interest) any right, remedy or claim under or by reason of this
Plan.
11.06 Invalid Provision. If any provision of this Plan is held to be illegal or
invalid for any reason, the Plan will be construed and enforced as if the
offending provision had not been included in the Plan. However, that
determination will not affect the legality or validity of the remaining parts of
this Plan.
11.07 One Plan. This Plan may be executed in any number of counterparts, each of
which will be deemed to be an original.

21



--------------------------------------------------------------------------------



 



11.08 Governing Law. The Plan will be governed by and construed in accordance
with the laws of the United States and, to the extent applicable, the laws of
Ohio.
11.09 Code §409A.
(1) It is intended that the Plan comply with Code §409A and the Treasury
Regulations promulgated thereunder (and any subsequent IRS notices or guidance),
and this Plan will be interpreted, administered and operated accordingly.
Nothing herein shall be construed as an entitlement to or guarantee of any
particular tax treatment to a Member.
(2) The Corporation may accelerate the time or schedule of a distribution of
Section 409A Amounts to a Member at any time the Plan fails to meet the
requirements of Code §409A and the Treasury Regulations promulgated thereunder.
Such payment may not exceed the amount required to be included in income as a
result of the failure to comply with Code §409A and the Treasury Regulations
promulgated thereunder.
(3) Notwithstanding any terms of the Plan to the contrary, a Member shall be
allowed to make changes to the time and/or form of distribution of the Member’s
Section 409A Amounts in calendar year 2008, as permitted by the transition
relief provided in IRS Notice 2007-86.

22